ACCEPTED
                                                                              01-14-00186-CV
                                                                   FIRST COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                                                                          7/2/2015 1:22:11 PM
                                                                        CHRISTOPHER PRINE
                                                                                       CLERK

                            No. 01-14-00186-CV

                              IN THE                      FILED IN
                                                   1st COURT OF APPEALS
                     FIRST COURT OF APPEALS            HOUSTON, TEXAS
                         HOUSTON, TEXAS            7/2/2015 1:22:11 PM
     __________________________________________________________
                                                   CHRISTOPHER A. PRINE
                                                           Clerk

            LLOYD GILLIAM AND CAROLYN GILLIAM,
  MARTHA HOLLAN, CHARLIE BEAIRD AND KAREN BEAIRD,
   LILA ROSE ANDERSON, MICHAEL SANDERS AND RAQUEL
   SANDERS, RICHARD LON AND PRISCILLA LON, DONNA H.
JOHNSON, JEROME A. BRADKE AND NANCY BRADKE, MR. AND
MRS. E. E. EWING, JR., RICKY LEGGETT, KENNY BEAR AND DANA
  BEAR, REGINA BRUEGGEMAN AND STEVEN BRUEGGEMAN,
 MARLO PORRAS, DAVID CONNELL, JR., JASON BRONAS, AND
                       BARBARA McGUIRE
                           Appellants

                                     v.

          SANTA FE INDEPENDENT SCHOOL DISTRICT,
                             Appellee
    ___________________________________________________________

                Appeal from Cause No. 10CV0489, in the
             405th District Court of Galveston County, Texas
    ___________________________________________________________

               MOTION TO SUBSTITUTE COUNSEL
    ___________________________________________________________

     Appellants Lloyd and Carolyn Gilliam request the Court’s

permission to substitute lead counsel for this appeal.

     1.    Appellants are Lloyd and Carolyn Gilliam.
     2.    Rachaelle Reynolds is presently lead counsel for Lloyd and

Carolyn Gilliam in this appeal.

     3.    Rachaelle Reynolds asks the Court to substitute Iain G.

Simpson as lead counsel on appeal, as authorized by TEX. R. APP. P. 6.5.

     4.    The necessary information for Iain G. Simpson is as follows:

           Texas Bar No. 00791667
           1333 Heights Boulevard, Suite 102
           Houston, Texas 77008
           281-989-0742
           281-596-6960 – fax
           iain@simpsonpc.com

     5.    Lloyd and Carolyn Gilliam have been provided a copy of this

Motion, and they request and consent to this substitution of counsel.

     For these reasons, Rachaelle Reynolds asks the Court to grant this

Motion and substitute Iain G. Simpson as lead counsel for Lloyd and

Carolyn Gilliam in this case on appeal.

                                      Respectfully submitted,

                                      /s/ Rachaelle Reynolds
                                      ____________________________
                                      Rachaelle Reynolds
                                      State Bar No. 24088294
                                      5522 Larkin Street, Unit A
                                      Houston, Texas 77007
                                      832-427-9877
                                      rachaelle.reynolds0720@gmail.com
                                     SIMPSON, P.C.

                                     /s/ Iain G. Simpson
                                     ______________________________
                                     Iain G. Simpson
                                     State Bar No. 00791667
                                     1333 Heights Boulevard, Suite 102
                                     Houston, Texas 77008
                                     (281) 989-0742
                                     (281) 596-6960 (fax)
                                     iain@simpsonpc.com


                      CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing Appellant’s Reply Brief
was served this 1st day of July, 2015, via U.S. Mail, electronic service or
electronic mail on the following:

Richard Morris
Adam Courtin
Rogers, Morris & Glover, LLP
5718 Westheimer, Suite 1200
Houston, Texas 77057
rmorris@rmgllp.com
acourtin@rmgllp.com

COUNSEL FOR SANTA FE I.S.D.


                                        /s/ Iain G. Simpson
                                        ____________________________
                                        Iain G. Simpson